Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed Jan. 11, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-3, 5-23, and 26-37 are currently pending.
Claims 1 and 23 are amended.
	Claims 26, 27, and 32-37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 4, 24 and 25 are cancelled.
	Claims 1-3, 5-23 and 28-31 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-23 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (WO 2011/003153 A1) (ref. of record) in view of Cayli (CA 2623974 A1) (ref. of record) as evidenced by Tian et al. (US 2018/0312811 A1) (ref. of record).
With respect to claim 1, Keane teaches a method of increasing the expression yield of vitamin K-dependent proteins (pg. 4 lines 14-25).  Keane teaches the method where there is an increase in the amount active product expressed and an increase in specific activity (the method increases the per host cell yield of the recombinant vitamin K-dependent protein and enhances the activity of the recombinant protein (pg. 39 lines 9-12).  Additionally, Keane teaches higher activity from similar culture volumes but with different media (pg. 34 Experiment 3).  Keane teaches the growth and viable cell densities of the cells are similar in the different mediums (pg. 33 Experiment 2).  It would be understood from these descriptions that the host cell yield of the recombinant K-dependent proteins is increased, since Keane teaches similar culture volumes and growth of the cells.  With respect to claim 1, Keane teaches a method of producing a   With respect to claim 1 step a), Keane teaches providing host cells that contain an expression system expressing the recombinant K-dependent protein (pg. 4 lines 26-33).  With respect to claim 1 step b), Keane teaches culturing the cells in a cell culture medium supplemented with reduced forms of vitamin K or reduced forms of a vitamin K analog or reduced forms of a vitamin K precursor (one or more cell culture enhancing reagents) (pg. 4 lines 14-25).  With respect to claim 1 step c), Keane teaches separating, isolating, and purifying the recombinant vitamin K-dependent protein from the cell culture (pg. 21 lines 26-32).  With respect to claim 19, Keane teaches the method where the cell culture enhancing reagent is added to the culture medium before and/or during the culture (pg. 5 lines 12-20) and when it is present during the whole culturing process (pg. 22 lines 3-9).  With respect to claim 20, Keane teaches the method where the cell culture is fed-batch (pg. 18 lines 9-14).  With respect to claim 21, Keane teaches the method where the cell culture is perfusion culture (pg. 16 line 24 to pg. 17 line 2).  With respect to claim 22, Keane teaches the method where the culture medium does not contain an animal-derived components (pg. 16 lines 25-27).  With respect to claim 23, Keane teaches the method where the cells are Chinese hamster ovary cells (pg. 15 lines 19-22).  With respect to claims 28 and 29, Drohan teaches the method where the recombinant vitamin K-dependent protein is Factor IX, Factor VII, Factor X, Factor II, Protein C, Protein S, Protein Z, osteocalcin, calcification inhibiting matrix Gla protein (MGP), cell growth regulating growth arrest specific protein 6 (Gas6) (pg. 5 lines 2-5 and pg. 6 line 31 to pg. 7 line 4).  With respect to claims 30 and 31, Drohan 
Keane does not teach the method where the cell culture enhancing reagent is L-glutathione and/or a TCA cycle intermediate as recited in claim 1.  Keane does not teach the method where the TCA cycle intermediates alpha-ketoglutaric acid, succinic acid, oxaloacetic acid, malic acid, fumaric acid, and/or citric acid as recited in claim 2.  Likewise, Keane does not teach where the medium contains a combination of any two more of the listed TCA cycle intermediates as recited in claim 3.  Keane does not teach the claimed concentrations of the cell enhancing reagents as recited in claims 5-14.  However, Cayli teaches a method of culturing cells where the cell culture media contains at least one of alpha-ketoglutaric acid, succinic acid, oxaloacetic acid, malic acid, fumaric acid, and/or citric acid for the production of proteins (abstract, pg. 2 para. 1 and pg. 19 para. 4-5).  Cayli teaches that the additions of these substances to the culture medium increases the productivity and growth of cells in the culture (pg. 1 para. 2).  Cayli further teaches that glutathione can be added to the culture medium (pg. 42 para. 2).  Cayli teaches the medium for the production of recombinant proteins by CHO cells (pg. 40 last para.).  Cayli teaches the medium where alpha-ketoglutaric acid is at a concentration of 1 g/L, succinic acid is at a concentration of 1 g/L, malic acid is at a concentration of 1 g/L (pg. 55 para. 4).  In addition, Cayli teaches the medium where alpha-ketoglutaric acid, succinic acid, oxaloacetic acid, malic acid, fumaric acid, and/or citric acid are at a concentration of 0.03 g/L or higher (claim 3).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to add one or more of the claimed cell culture enhancing reagents to the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jan. 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that Keane does not teach or suggest any of the recited cell culture enhancing reagents to increase the host cell yield and/or activity of the recombinant vitamin K-dependent protein and none of cited secondary references cure this deficiency in Keane (Remarks pg. 12 para. 2).  The Applicant’s amendments limiting claim 1 to include this new limitation necessitated the withdrawal/revision of the previous rejection.  Applicant’s arguments are drawn to Keane failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.  Briefly, Keane teaches the method where there is an increase in the amount active product (vitamin K-dependent protein) expressed and an increase in its specific activity (the method increases the per host cell yield of the recombinant vitamin K-dependent protein and enhances the activity of the recombinant protein (pg. 39 lines 9-12).  Additionally, Keane teaches higher activity from similar culture volumes but with different media (pg. 34 Experiment 3).  Keane teaches the growth and viable cell densities of the cells are similar in the different mediums (pg. 33 Experiment 2).  It would be understood from 
Applicant argues that Cayli focuses on adding culture supplements to increase the cell growth of the culturing system and does not teach the supplements for increase the host cell yield and/or activity of the recombinant vitamin K-dependent protein (Remarks pg. 12 para. 3).  In response to applicant's argument that Cayli does not teach the method to increase host cell yield and/or activity of the recombinant vitamin K-dependent protein, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, Keane teaches the claimed method of increasing the host cell yield and/or activity of the recombinant vitamin K-dependent protein by providing and culturing host cells in a cell culture medium comprising one or more cell culture enhancing reagents.  Cayli is being relied upon for the teaching of using a cell culture medium with at least one of alpha-ketoglutaric acid, succinic acid, oxaloacetic acid, malic acid, fumaric acid, and/or citric acid and glutathion for the production of proteins (abstract, pg. 1 para. 2, pg. 2 para. 1, pg. 19 para. 4-5, and pg. 40 last para).  
Applicant argues that Tian is only cited for teaching the optimizing the concentration of the cell culture enhancing reagents (Remarks pg. 12 para. 3).  Applicant is reminded that Tian is an evidentiary reference supporting that optimization of cell culture medium components was well-known to be routine.  Tian is not a 
Applicant argues that a person skilled in the art would not have had a reasonable expectation of success in arriving at the claimed invention, since Cayli teaches that sodium pyruvate as equivalent to the recited cell culture enhancing reagents while the instant specification demonstrates that sodium pyruvate does not increase the yield or activity of FVII on pg. 25 lines 1-2 (Remarks pg. 13 para. 2).  However, this argument was not found to be persuasive, since Keane teaches the method of increasing the host cell yield and/or activity of the recombinant vitamin K-dependent protein by providing and culturing host cells in a cell culture medium comprising one or more cell culture enhancing reagents.  Furthermore, it is noted that Cayli discloses a method of culturing cells where the cell culture media contains at least one of alpha-ketoglutaric acid, succinic acid, oxaloacetic acid, malic acid, fumaric acid, and/or citric acid for the production of proteins where pyruvate acid is not part of this list of potential alternatives (abstract, pg. 2 para. 1 and pg. 19 para. 4-5).  Cayli teaches that the additions of these substances to the culture medium increases the productivity and growth of cells in the culture (pg. 1 para. 2).  Even though Cayli teaches a medium containing alpha-ketoglutaric acid, succinic acid, malic acid and sodium pyruvate (pg. 55 para. 4), the claim does not exclude adding sodium pyruvate to the medium.  
Applicant argues that the claimed invention provides unexpected results as demonstrated in Examples 1 and 2 of the instant specification which show that the claimed cell culture enhancing reagents achieve an unexpected, new function of increasing the per host cell yield of recombinant vitamin K-dependent protein and/or the .

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632